IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

DERRICK L. JOHNSON,
Petitioner, Case No. 3:15-cv-90

- vs - District Judge Walter H. Rice

Magistrate Judge Michael R. Merz
CHARLES BRADLEY, Warden,

Pickaway Correctional Institution,

Respondent.

ORDER ADOPTING SUPPLEMENTAL REPORT AND RECOMMENDATIONS

 

The Court has reviewed the Supplemental Report and Recommendations of United States
Magistrate Judge Michael R. Merz (ECF No. 67), to whom this case was referred pursuant to 28
U.S.C. § 636(b), and noting that no objections was filed, and that the time for filing such
objections under Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said Supplemental Report
and Recommendations.

Accordingly, it is hereby ORDERED that Petitioner’s Motion for Relief from Judgment
Pursuant to Civil Rule 60(b)(1)(ECF No. 62) is DENIED. Because reasonable jurists would not
disagree that the Motion should be denied, Petitioner is DENIED any requested certificate of
appealability and the Court hereby certifies to the United States Court of Appeals that an appeal

Would be objectively frivolous and therefore should not be permitted to proceed in forma

pauperis.
Novembercc¢ ,2018. M>`$Q:

 

Walter H. Rice
United States District Judge

